DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on January 12, 2022.

Response to Arguments
       Applicant's arguments filed January 12, 2022 regarding 35 U.S.C. 103 claims 1-14 rejections have been fully considered but they are not persuasive for the following reasons below.

Applicant respectfully asserts that “Honjo's ECU 23 controlling the pressurized pump 15 and the purge valve 17 and the sensor 21 does not correspond to the claimed determine an abnormality in one of the vapor passage and the purge passage based on a pressure detected by the pressure sensor when the purge pump is driven and the purge control valve is opened to bring the purge passage upstream of the purge control valve and the vapor passage into a negative pressure during operation of the internal combustion engine. Honjo's pressurizer pump 15 is driven during operation of the engine and the purge valve 17 is closed such that the detection section 19 on an upstream side of the purge valve 17 is increased to determine a concentration of vapor based on the pressure detected by the sensor 21. Meaning, Honjo's purge valve 17 is closed to generate the increased pressure, whereas the claimed purge control valve is opened to bring the purge passage upstream of the purge control valve and the vapor passage into a negative pressure during operation of the internal combustion engine. Thus, Honjo fails to disclose at least the claimed determining an abnormality in one of the vapor passage and the purge passage based on a pressure detected by the pressure sensor when the purge pump is driven and the purge control valve is opened to bring the purge passage upstream of the purge control valve and the vapor passage into a negative pressure during operation of the internal combustion engine, as recited in independent claim 1. Kano does not cure these deficiencies. Kano merely discloses performing an internal pressure check for the fuel vapor treatment apparatus 30, which includes a fuel tank. Kano teaches that during the internal pressure check, a pump 42 is operated to close the purge valve 36, which is performed while the ignition is turned off. See Kano at paragraphs [0067]-[0073j. Kano teaches determining an abnormality in the purge valve 36 during the internal pressure check. On the contrary, the claimed abnormality is determined in one of the vapor passage and the purge passage, and not in the purge control valve”.

The Examiner respectfully submits that for the abnormality determination, the office action relied and still relies on Kano (Fig. 1) where a similar fuel vapor processing system (60, 22, 32, 34, 42, 50, 36, 14) for an internal combustion engine (10) is disclosed like the one disclosed by HONJO above. Specifically, Kano (Fig. 1) shows an ECU 60 that serves as a concentration calculating unit (i.e. for measuring fuel vapor concentration), a diagnosis unit, and a leak check unit ([0033]). Moreover, Kano (Fig. 10) teaches different leak check operations performed and when the ECU 60 determines any of the components for measuring the fuel vapor concentration to malfunction, the measurement of the fuel vapor concentration and the diagnostic process are desirably stopped, the purge valve (PV) 36 is desirably closed, and purge of fuel vapor into the intake passage 14 is desirably stopped ([0044]). It is further noted that HONJO already have all the necessary structure required to implement the specific instructions/algorithm taught in Kano. Accordingly, the incorporation of Kano’s teaching into HONJO would have been obvious to one of ordinary skill in the art in order to solve similar problems that will affect both structures (HONJO and Kano). Moreover, there is enough motivation to incorporate the teachings because at least in part, any concentration of fuel vapor that are out of the desired range in order to meet the desired air/fuel ratio to be delivered to the engine via the intake passage thru the purge valve will create an abnormality in the engine operation (i.e. combustion process operation among others) and Kano clearly disclosed how to monitor the problem, detect the problem and solve the problem. HONJO should also be concerned about keeping proper air/fuel ratio to be delivered to the engine, as HONJO invention already is concerned about monitoring the concentration of fuel vapor and have the capability already in place, in order to monitor the concentration of fuel vapor that ultimately will be delivered to the engine via the intake passage thru the purge valve, making Kano’s teachings (leak checks, air/fuel ratio target, etc.) a benefit to the operation of the fuel vapor processing system and the overall operation/performance of HONJO internal combustion engine.

Disposition of Claims
     Claims 1-14 are pending in this application.
     Claims 1-14 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over (HONJO – US 2017/0159588 A1), in view of (Kano – US 2007/0157908 A1).

With regard to claim 1, HONJO (Fig. 1) disclose:
An evaporated fuel treatment apparatus comprising:
a vapor passage (Please see HONJO Annotated Fig. 1 below: 801) connected to a fuel tank (5);
a canister (9) storing evaporated fuel transferred from the fuel tank (5) through the vapor passage (801);
a purge passage (19) connected to an intake passage (3) that is further connected to an internal combustion engine (Please see HONJO Annotated Fig. 1 below: 901) and the canister (9);
a purge pump (15) provided in the purge passage (19); 
a pressure sensor (21) provided downstream of the purge pump (15); 
a purge control valve (17) provided downstream of the pressure sensor (21
an atmosphere passage (13) connected to the canister (9); and
an atmosphere shutoff valve (11) configured to open and close the atmosphere passage (13), 
wherein the evaporated fuel treatment apparatus includes 
a determination section (23) configured to determine concentration of the fuel vapor ([0047]: i.e. concentration of the fuel vapor contained in the gas residing in the detection section 19 can be estimated by referring to the detection value (signal) from the pressure sensor 21) in one of the vapor passage (801) and the purge passage (19), and
the determination section (23) is configured to determine the concentration of the fuel vapor (concentration of the fuel vapor) in any one of the vapor passage (801) and the purge passage (19) based on a pressure detected by the pressure sensor (21) when the purge pump (15) is driven and the purge control valve (17) is opened to bring the purge passage (19) upstream of the purge control valve (17) and the vapor passage (801) into a negative pressure during operation of the internal combustion engine (901).


    PNG
    media_image1.png
    381
    741
    media_image1.png
    Greyscale

HONJO Annotated Fig. 1

But HONJO does not explicitly and/or specifically meet the following limitations: 
A) an abnormality determination section configured to determine abnormality in one of the vapor passage and the purge passage

However, regarding limitation (A) above, Kano (Fig. 1) discloses a similar fuel vapor processing system (60, 22, 32, 34, 42, 50, 36, 14) for an internal combustion engine (10) like the one disclosed by HONJO above. Specifically, Kano (Fig. 1) shows an ECU 60 that serves as a concentration calculating unit (i.e. for measuring fuel vapor concentration), a diagnosis unit, and a leak check unit ([0033]). Moreover, Kano (Fig. 10) teaches different leak check operations performed and when the ECU 60 determines any of the components for measuring the fuel vapor concentration to malfunction, the measurement of the fuel vapor concentration and the diagnostic process are desirably stopped, the purge valve (PV) 36 is desirably closed, and purge of fuel vapor into the intake passage 14 is desirably stopped ([0044]).
Further on, it is noted that Kano is concerned about keeping the target air/fuel ratio delivered to the engine, because the amount/concentration of fuel vapor naturally will affect the desired air/fuel ratio delivered to the engine ([0044]).
In other words, any concentration of fuel vapor that are out of the desired range in order to meet the desired air/fuel ratio to be delivered to the engine via the intake passage thru the purge valve will create an abnormality in the engine operation (i.e. combustion process operation among others) and Kano clearly disclosed how to monitor the problem, detect the problem and solve the problem. 
Moreover, HONJO above should also be concerned about keeping proper air/fuel ratio to be delivered to the engine, as HONJO invention already is concerned about monitoring the concentration of 
Accordingly, Kano teachings cannot only be incorporated into HONJO invention, but more importantly those teachings (leak checks, air/fuel ratio target, etc.) will benefit the operation of the fuel vapor processing system and the overall operation/performance of HONJO internal combustion engine.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the evaporated fuel treatment apparatus of HONJO incorporating the concentration-calculating/diagnosis/leak-check unit as taught by Kano in order to monitor the concentration of fuel vapor and any abnormality that ultimately will be delivered to the engine via the intake passage thru the purge valve and at the same time taking action to keep proper air/fuel ratio delivered the engine.

With regard to claim 2, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 1, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section  is configured to determine the abnormality in any one of the vapor passage and the purge passage based on a first pressure difference between a first pressure detected by the pressure sensor when the purge passage upstream of the purge control valve and the vapor passage are made to be under a negative pressure and a second pressure detected by the pressure sensor when a purge flow volume reaches a predetermined amount after the atmosphere shutoff valve is closed (Please incorporate analysis made in claim 1 above).

With regard to claim 3, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 2, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to determine the abnormality in the vapor passage when the first pressure difference is equal to or less than a determination value (Please incorporate analysis made in claim 1 above).

With regard to claim 4, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 2, and further on HONJO in view of Kano also discloses:
wherein when the abnormality determination section determines the normality in the purge passage based on the abnormality determination based on the first pressure difference, the atmosphere shutoff valve is opened and the abnormality determination section is configured to determine the abnormality of the purge passage based on a pressure detected by the pressure sensor after valve-opening (Please incorporate analysis made in claim 1 above).

With regard to claim 5, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 4, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to determine any one of the normality, the clogging abnormality, and the leakage abnormality in the purge passage depending on which determination range among first to third determination ranges the pressure detected by the pressure sensor belongs to (Please incorporate analysis made in claim 1 above).

With regard to claim 6, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 4, and further on HONJO in view of Kano
wherein the abnormality determination section is configured to determine the leakage abnormality in the purge passage based on a second pressure difference between a third pressure detected by the pressure sensor after opening the atmosphere shutoff valve and a fourth pressure detected by the pressure sensor after a first predetermined time has elapsed since closing of the purge control valve, and determine any one of the normality and the clogging abnormality in the purge passage based on the pressure detected by the pressure sensor after a second predetermined time longer than the first predetermined time has elapsed since closing of the purge control valve (Please incorporate analysis made in claim 1 above).

With regard to claim 7, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 3, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to correct the determination value based on a remaining rate of fuel in the fuel tank (Please incorporate analysis made in claim 1 above).

With regard to claim 8, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 1, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to determine abnormality in any one of the vapor passage and the purge passage when a purge concentration is lower than a predetermined value (Please incorporate analysis made in claim 1 above).

With regard to claim 9, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 2, and further on HONJO in view of Kano
wherein the abnormality determination section is configured to determine the abnormality in any one of the vapor passage and the purge passage when a purge concentration is lower than a predetermined value (Please incorporate analysis made in claim 1 above).

With regard to claim 10, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 3, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to determine abnormality in any one of the vapor passage and the purge passage when a purge concentration is lower than a predetermined value (Please incorporate analysis made in claim 1 above).

With regard to claim 11, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 4, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to determine abnormality in any one of the vapor passage and the purge passage when a purge concentration is lower than a predetermined value (Please incorporate analysis made in claim 1 above).

With regard to claim 12, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 5, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to determine abnormality in any one of the vapor passage and the purge passage when a purge concentration is lower than a predetermined value (Please incorporate analysis made in claim 1 above).

With regard to claim 13, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 6, and further on HONJO in view of Kano
wherein the abnormality determination section is configured to determine abnormality in any one of the vapor passage and the purge passage when a purge concentration is lower than a predetermined value (Please incorporate analysis made in claim 1 above).

With regard to claim 14, HONJO in view of Kano disclose the evaporated fuel treatment apparatus according to claim 7, and further on HONJO in view of Kano also discloses:
wherein the abnormality determination section is configured to determine abnormality in any one of the vapor passage and the purge passage when a purge concentration is lower than a predetermined value (Please incorporate analysis made in claim 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747